DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	None of the instant claims invoke U.S.C. 112(f).

Specification
The use of the term WiMAX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-14, 26-28, 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/070424 to ZHANG et al. (“Zhang”) [Note: Examiner cites from English language equivalent EP 3209050 A1 for purposes of examination, copies of both prior art have been provided by Applicant].
As to claims 1-3, 14, see similar rejections to claims 26-28, 39, respectively.
As to claim 13, Zhang further discloses the method according to claim 1, wherein the first indication information is directed to the terminal device, or a plurality of terminal devices including the terminal device (para. 0390-0391, terminal receiving first configuration information from base station). 

As to claim 26, Zhang discloses a terminal device (fig. 12), comprising a processor (fig. 12, processor), a memory and a transceiver connected in communication (fig. 12, memory connected to network interface), wherein memory is configured to store instructions (fig. 12, program code), and the processor is configured to execute the instructions stored in the memory (fig. 12, para. 0391, processor and memory, processor invokes program code) to control the transceiver to: receive first indication information sent by a network device (para. 0390-0391, receiving first configuration information from base station); and receive first downlink control information sent by the 

As to claim 27, Zhang further discloses the terminal device according to claim 26, wherein the processor is further configured to determine a first resource area for transmitting downlink control information, according to the first indication information (para. 0089, base station sends configuration which indicates manners of sending and receiving downlink control channel, including location of a resource); and to control the transceiver to receive first downlink control information by detecting the first downlink control information sent by the network device on the first resource area (para. 0089, manner of receiving includes a location of a resource). 

As to claim 28, Zhang further discloses the terminal device according to claim 27, wherein the first indication information is used to indicate the first resource area  (para. 0089, base station sends configuration which indicates manners of sending and receiving downlink control channel, including location of a resource). 

As to claim 39, Zhang further discloses the terminal device according to claim 27, wherein the first indication information is configured to indicate an initial resource area of the first resource area (para. 0089, base station sends configuration which indicates manners of sending and receiving downlink control channel, including location of a 

As to claim 40, Zhang further discloses the terminal device according to claim 26, wherein the transceiver is further configured to receive the first downlink control information by detecting the first downlink control information on all or part of second resource area for transmitting downlink control information configured previously or in configuration information, according to the first indication information (para. 0088-0090, resource (i.e. and location) is part of a search space (i.e. second resource area), which is configured in configuration information). 

As to claim 41, Zhang further discloses the terminal device according to claim 40, wherein the configuration information is carried in system information or in dedicated signaling (para. 0116, resource is notified using RRC dedicated signaling). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8, 29-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/070424 to ZHANG et al. (“Zhang”) [Note: Examiner cites from English language equivalent EP 3209050 A1 for purposes of examination, copies .
As to claims 4-6, 8, see similar rejections to claims 29-31, 33, respectively.
As to claim 29, Zhang discloses the terminal device according to claim 27, wherein the processor is specifically configured to: determine a first transmission mode according to the first indication information (para. 0087, configuration information indicates a manner of transmitting data) and determine the resource area corresponding to the first transmission mode as the first resource area (para. 0087, manner of transmission is a location (i.e. first, as this pertains to first physical downlink control channel-para. 0088) of a resource used for transmission)).

	Zhang does not expressly disclose from a plurality of transmission modes, wherein a resource area corresponding to each of the plurality of transmission modes is different.
	Horiuchi discloses setting one transmission mode for each of a first downlink resource region and a second downlink resource region out of a plurality of transmission modes associated with a plurality of control signal formats (that is, DCI formats) and transmission schemes corresponding to the respective control signal formats and used for data transmission to terminal 200 (para. 0090), and information relating to respective transmission modes set for the first downlink resource region and the second downlink resource region may be reported to terminal 200 through PDCCH (para. 0095).
Prior to the effective filing date of invention, it would have been obvious to a


As to claim 30, Zhang and Horiuchi further disclose the terminal device according to claim 29, wherein the first indication information is used to indicate the first transmission mode (Zhang, para. 0087, configuration information indicates a manner of transmitting data; Horiuchi, para. 0095, and information relating to respective transmission modes set for the first downlink resource region and the second downlink resource region may be reported to terminal 200 through PDCCH).  In addition, the same suggestion/motivation of claim 29 applies.

As to claim 31, Zhang and Horiuchi further disclose the terminal device according to claim 29, wherein starting resource areas corresponding to respective transmission modes are different (Horiuchi, para. 0042-0046, differences in features between the regions); the first indication information is used to indicate a starting resource area in 


As to claim 33, Zhang and Horiuchi further disclose the terminal device according to claim 29, wherein the plurality of transmission modes are previously configured, or the plurality of transmission modes are configured through configuration information (Horiuchi, para. 0095, and information relating to respective transmission modes set for the first downlink resource region and the second downlink resource region may be reported to terminal 200 through PDCCH).  In addition, the same suggestion/motivation of claim 29 applies.

Claims 10-12, 15-16, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/070424 to ZHANG et al. (“Zhang”) [Note: Examiner cites from English language equivalent EP 3209050 A1 for purposes of examination, copies .

As to claims 10-12, see similar rejection to claims 35-37, respectively.
As to claim 15, Zhang and XIA further disclose the method according to claim 10, wherein: receiving, by the terminal device, first downlink control information sent by the network device, according to the first indication information, comprises: receiving, by the terminal device, the first downlink control information by detecting the first downlink control information on all or part of second resource area for transmitting downlink control information configured previously or in configuration information, according to the first indication information (Zhang, para. 0088-0090, resource (i.e. and location) is part of a search space (i.e. second resource area), which is configured in configuration information).  In addition, the same suggestion/motivation of claim 10 applies.

As to claim 16, Zhang and XIA further disclose the method according to claim 15, wherein the configuration information is carried in system information or in dedicated signaling (Zhang, para. 0116, resource is notified using RRC dedicated signaling).  In addition, the same suggestion/motivation of claim 10 applies.


XIA discloses an information receiving method, information transmitting method, base station and user equipment (UE), the method comprising: after receiving the initial resource position (i.e. first resource area) indication information, a UE receives the new resource position (i.e. change) indication information transmitted by a base station (i.e. first indication information) (abstract-provided in English by Applicant, para. 0009-0013-from English language translation).

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the new resource position of XIA into the invention of Zhang. The suggestion/motivation would have been to improve system performance (XIA para. 0008).  Including the new resource position of XIA into the invention of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of XIA.


As to claim 36, Zhang and XIA further disclose the terminal device according to claim 35, wherein the processor is further configured to determine the first resource area for transmitting downlink control information by detecting downlink control information on all or part of the second resource area (XIA, para. 0049, at the new resource location indicated by the indication information, downlink control information 

As to claim 37, Zhang and XIA further disclose the terminal device according to claim 36, wherein the processor is specifically configured to: determine the first resource area by detecting downlink control information on all or part of the second resource area in an initial scheduling unit after the first indication information is received  (XIA, para. 0013, after receiving new resource location information (i.e. first indication information) there is a time period before receiving the DCI (i.e. the DCI reception period reading on initial scheduling unit); para. 0049, at the new resource location indicated by the indication information, downlink control information and/or data information is sent to the UE, so that the UE detects the new resource location (i.e. the changed first resource area is detected after transmitting DCI over the new resource location, which may also read upon the second resource area ) where the downlink control information and/or data information is located as the resource location indicated by the new resource location indication information).  In addition, the same suggestion/motivation of claim 36 applies.

.
Allowable Subject Matter
Claims 9, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 U.S. Publication No. 2019/0268888 A1 discloses a UE that: receives a broadcast message on a broadcast channel, wherein the broadcast message comprises location indication information of a first resource; determine, according to the location indication information, a location of a first resource; receive a first physical downlink control channel on the first resource, wherein the first physical downlink control channel carries first downlink control information, and the first downlink control information indicates configuration information of at least two physical downlink control channel sets; determine, according to the configuration information, at least one physical downlink control channel set from the at least two physical downlink control channel sets; and receive second control information on a second physical downlink control channel in the at least one physical downlink control channel set (claim 11, figs. 3-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463